Citation Nr: 0711676	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a mid to 
low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 4, 2000 to July 
25, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO continued a 20 percent disability 
rating for the veteran's mid to lower back disability.  In 
February 2006, the Board remanded the appeal for further 
development.


FINDING OF FACT

The veteran's mid to low back disability manifests in pain 
and slight limitation of flexion of the lumbar spine; 
however, even when pain is considered, the veteran's 
disability is not shown to result in functional loss 
consistent with or comparable to severe limitation of motion 
of the lumbar spine, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for mid to low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a January 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  Then, in a 
March 2006 letter, the RO reiterated the above and asked the 
veteran to submit any evidence in his possession that 
pertains to the claim.  In October 2006 the RO advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  As the veteran has not 
indicated any outstanding records, the Board finds that all 
relevant available evidence necessary for an equitable 
disposition of the appeal has been obtained.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's mid to low back disability has been rated as 20 
percent disabling under Diagnostic Code 5295, 38 C.F.R. 
§ 4.71a.  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5237 as the new 
code for lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00.

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for disability with evidence of moderate limitation 
of motion of the lumbar segment of the spine, or where there 
was evidence of lumbosacral strain with muscle spasm on 
extreme forward bending, or a unilateral loss of lateral 
spine motion in the standing position.  A 40 percent 
evaluation required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or where there was 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of the joint space, or with some 
of the aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).  

Under the schedular criteria that became effective 
September 26, 2003, a 20 percent evaluation is warranted for 
disability with evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a disability rating in 
excess of 20 percent for the veteran's mid to low back 
disability under any version of the rating criteria.  In this 
regard, the Board finds that none of the versions of the 
rating criteria is more favorable to the veteran. 

Initially, the Board observes that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
intervertebral disc syndrome.  In this regard, the record 
fails to show that the veteran's neurologic symptoms in the 
lower extremities are due to intervertebral disc syndrome.  
Of note, a February 2002 VA EMG (electromyograph) report 
reflects a conclusion of early sensory polyneuropathy of 
unclear etiology with no evidence of lumbosacral 
radiculopathy.  Since that time, VA treatment notes reflect 
separate diagnoses of lumbar disc disease and hereditary 
sensory neuropathy.  A June 2002 VA examination report 
reflects the opinion that the diagnosis of back strain 
continues to be correct, indicating no associated neurologic 
symptoms.  Additionally, a June 2002 VA neurology consult 
note reflects findings of considerable variation in sensory 
testing with eyes closed on repeated trials and no objective 
evidence of leg weakness, and an assessment of a lack of hard 
neurological abnormalities.  Further, a December 2004 VA 
treatment note indicates that the veteran has pain and 
weakness in his legs due to suspected deep vein thrombosis.  
Recent VA treatment notes indicate that the peripheral 
neuropathy may be due to lupus or alcohol abuse.  Lastly, 
although the record contains references to lumbar 
radiculopathy, the objective medical evidence of record fails 
to show that his lower extremity symptoms are associated with 
his service-connected mid to low back disability.  Thus, the 
Board finds that the veteran's disability is not reflective 
of intervertebral disc syndrome.  Therefore, the regulations 
pertaining to that disorder are not applicable.

The Board next finds that a higher rating is not warranted 
under Diagnostic Codes 5292 or 5295, in effect through 
September 25, 2003.  In support of this finding, the Board 
notes the following evidence of record.  

A June 2002 VA examination report reflects the following 
range of motion of the lumbosacral spine: forward flexion to 
80 degrees, extension to 30 degrees with pain from 20 to 30 
degrees, left and right lateral flexion to 40 degrees with 
pain from 30 to 40 degrees, and left and right lateral 
rotation to 35 degrees.  

A March 2005 VA examination report reflects the following 
range of motion of the lumbosacral spine: forward flexion to 
70 degrees with pain from 60 to 70 degrees, extension to 30 
degrees with pain from 20 to 30 degrees, left and right 
lateral flexion to 30 degrees with pain from 20 to 30 
degrees, and left and right lateral rotation to 40 degrees 
with pain from 30 to 40 degrees.  

Given the above, the Board finds that the veteran's mid to 
low back disability manifests in no more than moderate 
limitation of motion of the lumbar spine.  In this regard, 
based on normal range of motion of the lumbosacral spine, the 
Board observes that the veteran has essentially normal range 
of motion except for slight limitation of flexion.  See Plate 
V, 38 C.F.R. § 4.71a (2006).  Thus, the veteran's disability 
is not reflective of severe limitation of motion of the 
lumbar spine to warrant a higher rating under Diagnostic Code 
5292.  In addition, there is no evidence of listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, or loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space to 
warrant a higher rating under Diagnostic Code 5295.  

The Board has considered the veteran's complaints of pain and 
the findings of pain at the ends of range of motion; however, 
even considering such complaints and findings, the findings 
do not support severe limitation of motion of the lumbar 
spine.  At the June 2002 VA examination, the veteran reported 
having weekly exacerbations of his back pain caused by 
excessive activity requiring him to rest half a day and apply 
heat; however, he reported being able to fulfill his 
activities of daily living, although noting difficulty with 
sweeping and vacuuming.  At the March 2005 examination, the 
veteran reported having flare-ups averaging two to three 
times a month lasting one to two days, during which he has 
further flare-ups averaging one a month lasting one to two 
days, during which he is primarily housebound and bed-bound.  
However, the veteran was again able to fulfill his activities 
of daily living, and repetitive motion testing showed no 
change in range of motion or pain pattern.  Thus, a rating 
greater than 20 percent is not appropriate.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  

The Board also finds that a higher rating is not warranted 
under the current rating criteria.  As the June 2002 and 
March 2005 VA examination reports reflect forward flexion to 
80 and 70 degrees, respectively, the Board observes that the 
veteran's disability is not reflective of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Also, the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, thereby failing to meet that aspect 
of the criteria for a current 20 percent rating.  Thus, a 
higher 40 percent rating is not warranted under the current 
rating criteria.  

The Board again notes the veteran's complaints of pain; 
however, the Board reiterates that objective findings to 
support a limitation to less than 30 degrees were not shown.  
Thus, a rating greater than 20 percent is not appropriate 
under the current rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-07.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the record indicates that the veteran may miss two to 
four days of work per month due to exacerbations of his mid 
to low back disability.  However, the Board observes that 
those figures do not represent an exceptional or unusual 
disability picture as contemplated by 38 C.F.R. 
§ 3.321(b)(1).  The schedular criteria, in general, are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Here, some loss of work time has not been shown to 
equate to marked interference with employment, nor has he 
been hospitalized for his back condition.  Therefore, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

The Board also notes that the record shows that the veteran 
reportedly lost his job due to severe pain in his legs.  As 
discussed earlier, the veteran's lower extremity symptoms 
have been attributed to conditions other than the service-
connected mid to low back disability.  As such, those 
manifestations can not be considered in the evaluation of 
this disability.  38 C.F.R. § 4.14 (2006).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An increased rating for mid to low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


